 



Exhibit 10.1
SEPARATION AGREEMENT
          This Mutual Separation Agreement (“Agreement”) is entered into between
AMICAS, Inc., (the “Company”), and Peter McClennen (“Employee”).
W I T N E S S E T H:
          WHEREAS, Employee is employed by the Company;
          WHEREAS, Employee’s employment by the Company will be terminated on
December 31, 2007 (the “Termination Date”);
          WHEREAS, in recognition of Employee’s executive position with the
Company and Employee’s knowledge and experience concerning the Company’s
Business and its confidential information and trade secrets, Employee has agreed
to provide Company with other protections as set forth herein;
          WHEREAS, the Company and Employee desire to settle fully and finally
all claims Employee may have against the Company and all claims Company may have
against the Employee; and
          WHEREAS, except as expressly provided herein, the Company and Employee
intend that this agreement supersede and replaces any and all other agreements
entered into between the Company and Employee;
          WHEREAS, the Company and Executive desire to affect a smooth
transition between now December 31, 2007;
          NOW, THEREFORE, in consideration of the covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Employee agree as
follows:

     
1.
  Transition Period
 
   
 
  Employee agrees that Employee’s duties and obligations as president and chief
operating officer of the Company are modified and that Employee will retain the
title of president and chief operating officer through December 31, 2007,
provided, however, that during such period Employee conducts himself in a
professional manner, does nothing to impair the Company’s reputation or business
interests, and discharges his responsibilities to the Company as assigned or
required by law. Employee is relieved of daily operational responsibilities and
will act as advisor to the chairman and chief executive officer. These services
will be performed at the direction of the chairman and chief executive officer
and will be performed off-premises
 
   
2.
  Severance
 
   
 
  A.      Company shall pay to the Employee as severance pay Employee’s current
monthly base salary of $25,000, in accordance with the Company’s normal payroll
procedures, for the remainder of Employee’s Term, which ends December 31, 2007,
and an additional twelve (12) months through December 31, 2008; and
 
   
 
  B.      Company shall pay the COBRA insurance premiums for medical and dental
insurance for the Employee and the Employee’s family for the remainder of
Employee’s Term, which ends December 31/2007, and an additional twelve
(12) months through December 31, 2008, provided that Employee elects and remains
eligible for such

 



--------------------------------------------------------------------------------



 



     
 
  coverage. All COBRA premiums after December 31, 2008 shall be paid solely by
the Employee; and

     
 
  C.      if Company achieves the targeted goals for the fiscal year set forth
in Exhibit 1 of Employee’s amended employment agreement only, then Employee
shall receive the benefits provided therein, if any, including a bonus and the
vesting of any performance based stock options all as described in Exhibit 1 (as
adjusted May, 2007 to incorporated acquisition of VSF). Company shall pay
Employee the bonus at the time bonuses are paid to other executives, but not
later than the next January 31st following the Employee’s last day of
employment. The rights to exercise any vested performance based stock options
shall terminate on the ninety (90) day anniversary following the date Employee
is notified by Company that the targeted goals were met;
 
   
3.
  General Release and Covenant Not to Sue by Employee.

          In consideration of the undertakings, transactions and consideration
recited in this Agreement, Employee, for himself and his heirs, successors and
assigns, and personal representatives, hereby releases, discharges, and
covenants not to sue the Company, its predecessors, successors, parents,
subsidiaries, affiliates, divisions, assigns, employees as of the Termination
Date and/or the Effective Date, officers, directors, shareholders,
representatives, attorneys, and agents (collectively referred to herein as
“Releasees”), collectively, separately, and severally, from or for any and all
state, local or federal claims, causes of action, liabilities, and judgments of
every type and description whatsoever, known and unknown (including, but not
limited to, claims arising under the Civil Rights Act of 1964, as amended; 42
U.S.C. § 1981; the Rehabilitation Act of 1973, as amended; the Employee
Retirement Income Security Act of 1974, as amended; the Fair Labor Standards Act
of 1938, as amended; the Americans with Disabilities Act; the Securities Act of
1933; and the Securities Exchange Act of 1934) which Employee, Employee’s heirs,
administrators, executors, personal representatives, beneficiaries, and assigns
may have or claim to have against Releasees as of the date hereof related to, or
for any reason arising from, his employment with the Company or his separation
from employment. It is agreed that the foregoing shall not release any claim
that the Employee may have against the Company arising as a result of the
ownership of any stock, stock option or other equity or debt interest in the
Company provided, however, Employee shall not breach any term of the Non Compete
and Non Disclosure Agreement in exercising his right(s) to any such claim.
          In consideration of the undertakings, transactions and consideration
recited in this Agreement, the Company, for itself and its successors and
assigns, hereby unconditionally and irrevocably remises, releases and forever
discharges the Employee, the Employees heirs and administrators, or any of them,
of and from any and all suits, claims, demands, interest, costs (including
attorneys’ fees and costs actually incurred), expenses, actions and causes of
action, rights, liabilities, obligations, promises, agreements, controversies,
losses and debts, of any nature whatsoever related to Employee’s employment
and/or separation from employment, which the Company now has, owns or holds, or
at any time heretofore ever had, owned or held, or could have owned or held,
whether known or unknown, suspected or unsuspected, from the beginning of the
world to the date of execution of this Agreement; provided, however, that
nothing in this Agreement shall prevent the Company from bringing any claims
against Employeearising from or related to any intentional misconduct engaged in
by Employeeas an

-2-



--------------------------------------------------------------------------------



 



employee, officer or member of the Board of Directors, including, but not
limited to, claims for theft or fraud.

     
4.
  Release of Claims under the Age Discrimination in Employment Act of 1967, as
Amended.

          Employee hereby knowingly and voluntarily releases, discharges and
covenants not to sue Releasees, collectively, separately and severally, from or
for any and all liability, claims, allegations, and causes of action arising
under the Age Discrimination in Employment Act of 1967, as amended (“ADEA”),
which Employee, Employee’s heirs, administrators, executors, personal
representatives, beneficiaries, and assigns may have or claim to have against
Releasees. Notwithstanding any other provision or section of this Agreement,
Employee does not hereby waive any rights or claims under the ADEA that may
arise after the date on which Employee signs the Agreement.
          Employee hereby acknowledges and represents that (a) Employee has been
given a period of at least twenty-one (21) days to consider the terms of this
Agreement, (b) the Company has advised Employee in writing to consult with an
attorney prior to executing this Agreement, and (c) Employee has received
valuable and good consideration to which Employee is otherwise not entitled in
exchange for Employee’s execution of this Agreement.
          Employee and the Company hereby acknowledge this Agreement shall not
become effective or enforceable until the eighth (8th) day after it is executed
by Employee (“Effective Date”) and that Employee may revoke this Agreement at
any time before the Effective Date.
          In the event Employee chooses to exercise Employee’s option to revoke
this Agreement, Employee shall notify the Company in writing to the Company’s
designated agent for this purpose, and return to the Company all monies paid
pursuant to this Agreement, no later than 5:00 p.m. of the last day of the
revocation period. Such notice shall be delivered to the Company by registered
or certified mail, return receipt requested and addressed as follows:

     
 
  Vice President, Human Resources
 
  AMICAS, Inc.
 
  20 Guest St.
 
  Boston, MA 02135

     
4.
  Claims for Attorneys’ Fees, Costs and Expenses

          Employee understands and agrees that the aforesaid payments to
Employee include and encompass therein any and all claims with respect to
attorneys’ fees, costs, and expenses for or by any and all attorneys who have
represented Employee or with whom Employee has consulted or who have done
anything in connection with the subject matter of this Agreement or any and all
claims released herein.

     
5.
  Indemnification for Loss of Consortium

          Employee covenants and agrees that if there is any claim for loss of
consortium against Releasees, or any other similar claim, arising out of or
related to Employee’s relationship or transactions with the Company (including
not limited to Employee’s employment or separation

-3-



--------------------------------------------------------------------------------



 



of employment with the Company), Employee agrees to indemnify and hold the
Company harmless from any liability, including costs and expenses (as well as
reasonable attorneys’ fees) incurred by the Company as a result of any such
claim.

     
6.
  Agreement to Cooperate

          Employee further covenants and agrees that Employee shall cooperate,
including attendance at depositions, arbitrations and trials, with the Company
in any pending or future matters involving any litigation, investigation, or
other dispute, in which Employee, by virtue of Employee’s prior employment with
the Company, has relevant knowledge or information. The Company agrees to
promptly reimburse the Employee for any reasonable out of pocket costs and
expenses incurred and to pay the Employee a reasonable per diem compensation.

     
7.
  Confidentiality of Agreement.

          A.      As of the Termination Date and henceforth, except as otherwise
specifically provided in Section 7.B. of this Agreement and except as otherwise
required by law, rule or regulation, both parties agree and covenant that they
have maintained and will continue to maintain the confidentiality of, and not to
disclose, reveal, publish, disseminate, or discuss, directly or indirectly, to
or with any other person or entity the terms of this Agreement (including
whether or not any amount was paid, the amount paid, or opinion(s) or
information each party may have with respect to this Agreement).
          B.      The following disclosures, which are specific exceptions to
Section 7.A. above, are permitted in the following limited circumstances:
                    (i)      Employee may make such disclosures as are
reasonably necessary for tax reporting purposes;
                    (ii)     Employee may disclose the terms and amount paid
under this Agreement as reasonably necessary to obtain legal, tax, or accounting
advice or services; Employee is permitted to disclose the terms of this
Agreement to the extent required in any legal proceeding involving the
enforcement of this Agreement, but, as to any other legal proceedings, Employee
is permitted to disclose the terms of this Agreement only to the extent
(1) specifically requested and consented to in writing by an officer or other
authorized representative of the Company, or (2) compelled pursuant to a
subpoena or court order, provided, however, that, if reasonably possible, before
disclosing this Agreement pursuant to a subpoena or court order, Employee will
provide notice to the Company that Employee has been served with such subpoena
or court order, including by providing the Company with a copy thereof, and will
not disclose this Agreement before the Company has had the opportunity to object
to such disclosure within the time allowed by law or otherwise to act to protect
such information from disclosure. Nothing in this provision shall be construed
to require Employee to disobey any court order or lawful process.

     
8.
  Non-Disparagement.

          Except as otherwise required by law, both parties agree and covenant
that they shall not make any statement, written or verbal, in any forum or
media, or take any action in disparagement of the other party to the general
public, current or prospective employers of the Employee, and/or the Company’s
employees, customers, suppliers, and/or business partners.

     
9.
  Return of Company Property.

-4-



--------------------------------------------------------------------------------



 



On or before the Termination Date or as promptly thereafter as reasonable
practicable, Employee shall deliver to the Company (a) all memoranda, notes,
records, manuals or other documents (including, but not limited to, written
instruments, voice or data recordings, or computer tapes, disks or files of any
nature), including all copies of such materials and all documentation prepared
or produced in connection therewith, pertaining to the performance of Employee’s
services for the Company, the business of the Company, or containing Trade
Secrets or Confidential Information regarding the Company’s business, whether
made or compiled by Employee or furnished to Employee by virtue of Employee’s
employment with the Company, and (b) all computers, credit cards, telephones,
office equipment, software, and other property the Company furnished to Employee
by virtue of Employee’s employment with the Company.

     
10.
  Attorneys’ Fees, Costs and Expenses.

          If any action at law or in equity is necessary to enforce or interpret
the terms of this Agreement, the prevailing party will be entitled to reasonable
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.

     
11.
  Applicable Law.

          This Agreement has been entered into in and shall be governed by and
construed under the laws of the State of Massachusetts without reference to the
choice of law principles thereof.

     
12.
  Modification; Severability.

          If fulfillment of any provision of this Agreement shall transcend the
limit of validity prescribed by law, then the obligation to be fulfilled shall
be reduced or modified to the limit of such validity; and if any clause or
provision contained herein operates or would operate to invalidate this
Agreement in whole or in part, then such clause or provision only shall be held
ineffective as though not herein contained, and the remainder this Agreement
shall remain in full force and effect.

     
13.
  Understanding.

          Employee herewith covenants and agrees that Employee has read and
fully understands the contents and the effect of this Agreement. Employee
warrants and agrees that Employee has had a reasonable opportunity and has been
advised in writing to seek the advice of an attorney as to such content and
effect. Employee accepts each and all of the terms, provisions, and conditions
of this Agreement, and does so voluntarily and with full knowledge and
understanding of the contents, nature, and effect of this Agreement.

     
14.
  Entire Agreement; Miscellaneous.

          Except for sections 1D, 1E, 3A(ii), 3B, 3C, 3F, 3H, 4, 5 and 7 of the
Employee’s Employment Agreement and the Non Compete and Non Disclosure Agreement
(Exhibit 2 to the Employee’s Employment Agreement) which terms therein shall
govern and prevail over the terms of this Agreement and which shall survive the
execution of this Agreement, Employee and the Company acknowledge and agree that
they are not relying on any representations, oral or written, other than those
expressly contained in this Agreement, and that this Agreement supersedes all
other prior agreements (except as described above), proposals, negotiations,

-5-



--------------------------------------------------------------------------------



 



conversations, discussions and course of dealing between the parties with
respect to the subject matter hereof. Section headings are for convenience of
reference only and are not intended to create substantive rights or obligations.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, and together shall constitute one and the same Agreement.

     
/s/ Peter McClennen
  October 25, 2007
 
   
Peter McClennen
  Date
 
   
AMICAS, Inc.
   
 
   
/s/ Stephen Kahane, M.D., M.S.
  October 25, 2007
 
   
Dr. Stephen Kahane, Chairman and CEO
  Date

-6-